Citation Nr: 9920175	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  97-28 349	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease secondary to the veteran's service-connected 
generalized anxiety disorder, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from 
February 1941 to May 31, 1945.  He served less than thirty 
days as a prisoner of war (POW) after being shot down during 
a mission over Germany in April 1945.

In July 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manchester, New Hampshire, denied the 
veteran's claim for service connection for arteriosclerotic 
heart disease (ASHD) secondary to his service-connected 
generalized anxiety disorder (GAD).  He appealed the RO's 
decision to the Board of Veterans' Appeals (Board).  In his 
September 1997 Substantive Appeal (on VA Form 9, Appeal to 
the Board), he requested a hearing at the RO before 
a traveling Member of the Board (i.e., a Travel Board 
hearing).  However, he subsequently indicated in a December 
1997 statement (also on VA Form 9) that he wanted an RO 
hearing (before RO personnel) in lieu of a Travel Board 
hearing.  His RO hearing was held in December 1997.


REMAND

During his December 1997 hearing, the veteran submitted three 
articles from a Harvard Medical School journal (called the 
"Harvard Heart Letter") suggesting there is a correlation 
between anxiety and an individual's long-term cardiac status.  
These articles are relevant to the issue on appeal because 
the veteran alleges that the absence of counseling following 
his incarceration as a POW contributed to his increasing 
anxiety, which, in turn, either caused or aggravated his 
heart disease during the years since service.

Service connection may be granted for disability resulting 
from an injury or disease that was incurred in or aggravated 
by active service, or, on a secondary basis, for disability 
that is proximately due to or the result of a service-
connected condition.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303(a), 3.310(a) (1998).  Section 3.310(a) 
also has been interpreted to permit service connection for 
the degree of impairment resulting from aggravation of a 
nonservice-connected condition by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Following the RO hearing, the hearing officer issued a 
Supplemental Statement of the Case (SSOC) in March 1998 
continuing to deny the veteran's claim as not well grounded-
for lack of medical nexus evidence linking his anxiety to his 
heart disease.  See 38 U.S.C.A. § 5107(a).  Although the 
hearing officer addressed the veteran's medical evidence 
suggesting the validity of such a relationship, the hearing 
officer did not cite to any actual medical authority or 
opinion to refute the conclusions of the articles, and VA 
adjudicators are not permitted to substitute their own 
unsubstantiated opinions for those of a medical doctor in 
cases where, as here, the determinative issue is medical 
causation.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  It is generally true that the veteran's lay 
testimony, when combined with very generic medical 
journal/treatise evidence, is not sufficient to satisfy the 
medical nexus requirement for a well-grounded claim.  
See Sacks v. West, 11 Vet. App. 314, 315-16 (1998).  However, 
if the medical treatise evidence is less vague and suggest a 
more specific relationship between the particular condition 
claimed and the veteran's service in the military 
(here, the anxiety disorder he has as a result of it), then 
the evidence may be sufficient to at least warrant further 
development.  See Wallin v. West, 11 Vet. App. 509, 513-14 
(1998).

A VA physician who examined the veteran in March 1997 
confirmed that he has "typical" arteriosclerotic heart 
disease and that there are several possible causes 
and generally accepted risk factors for the development of 
it, including smoking, hypertension, dyslipidemia, and male 
sex.  The VA examiner also indicated the veteran has other 
forms of vascular disease as well, including in his aorta, 
carotids, and femoral arteries.  The VA examiner went on to 
note that he is not aware of any credible medical literature 
that would support the veteran's allegation of a relationship 
between his service-connected anxiety disorder and the 
development of his heart disease.  However, the VA examiner 
did not have an opportunity to consider the three articles 
submitted by the veteran during his hearing in December 1997, 
and should, prior to providing an addendum to the report 
of the previous evaluation.  See Goss v. Brown, 9 Vet. App. 
109, 114 (1996).

Accordingly, this claim is hereby REMANDED to the RO for the 
following action:


1.  If possible, the RO should have the 
VA physician who examined the veteran in 
March 1997 consider the three articles 
that he submitted during his hearing and 
provide a supplemental opinion, in light 
of these articles and the other evidence 
of record, indicating whether:  
(a) it is at least as likely as not that 
his heart disease is etiologically 
related to his service-connected 
anxiety disorder; if there is no 
etiological relationship, 
then (b) whether the service-connected 
anxiety disorder aggravates the heart 
disease; and, if so, (c) the level 
of disability that is attributable to 
such aggravation.  The examiner must 
provide the complete rationale underlying 
any conclusions drawn or opinions 
expressed, citing, where necessary, to 
specific evidence in the record.  The 
report must be typewritten.

If the examiner is not available to 
submit an addendum to the report of his 
earlier evaluation, the veteran should 
undergo another VA cardiovascular 
examination to obtain a medical opinion 
on the issues set forth above.

In any event, the claims folder, 
containing all evidence pertinent to the 
appeal, including the articles from 
the Harvard journal and a complete copy 
of this REMAND, must be provided to, and 
reviewed by, the examiner prior to 
rendering an opinion.

2.  The RO should review the examination 
report to determine if it is in 
compliance with the directives of this 
REMAND.  If deficient in any manner, it 
should be returned, along with the claims 
file, for immediate corrective action.

3.  Upon completion of the above 
development, and any additional 
development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claim for service connection 
for arteriosclerotic heart disease 
secondary to his anxiety disorder, to 
include specific discussion of whether 
there has been aggravation of the heart 
disease by the anxiety disorder, as 
discussed in the Allen decision, cited to 
above.  The RO must provide adequate 
reasons and bases for its decision, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in this 
REMAND.

4.  If the benefits sought by the veteran 
are not granted to his satisfaction, he 
and his representative must be furnished 
a supplemental statement of the case 
(SSOC) and given an opportunity to submit 
written or other argument in response 
thereto, before the case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  
See Kutscherousky v. West, No. 98-2267 (U.S. Vet. App. May 4, 
1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Sate. 4645, 4658 
(1994), 38  U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedural 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

